ACCEPTED
                                                                                     14-14-00927-cv
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                              2/25/2015 10:15:07 AM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK

                              No. 14-14-00927-CV

                                  In The                       FILED IN
                                                         14th COURT OF APPEALS
               Fourteenth Court of Appeals at Houston, TexasHOUSTON, TEXAS
                                                             2/25/2015 10:15:07 AM
                                                             CHRISTOPHER A. PRINE
            ULRIKA BJORKSTAM AND JOSEPH DANIEL               DRAY, Clerk
                           Appellants,

                                       v.

                             WOODWARD, INC.,
                                Appellee.

               On Appeal from the 190th Judicial District Court Of
                            Harris County, Texas
                         Trial Cause No. 2010-31214
                 The Honorable Patricia J. Kerrigan, Presiding

                    NOTICE OF CHANGE OF ADDRESS

      John C. Schwambach, Jr., counsel for Ulirka Bjorkstam and Joseph Daniel

Dray, recently changed firms and is now a member of Pierce & O’Neill, LLP.

Attorney Schwambach’s new contact information is set forth in the signature block

below.
Respectfully submitted,

PIERCE & O’NEILL, LLP


/s/ John C. Schwambach, Jr.
John C. Schwambach, Jr.
Texas State Bar Number 17858450
4203 Montrose Boulevard
Houston, Texas 77006
713-634-3607 Direct
713-634-3600 Main
713-634-3601 Facsimile
jschwambach@pierceoneill.com

Attorney for Appellants




  2
                             CERTIFICATE OF SERVICE

           Pursuant to the Texas Rules of Appellate Procedure, I hereby certify that a

true and correct copy of the foregoing was electronically filed and served upon all

know counsel of record this 25th day of February, 2015.




                                                /s/ John C. Schwambach, Jr.
                                                John C. Schwambach, Jr.




899394.1


                                            3